Case 0:20-cv-62368-RAR Document 4 Entered on FLSD Docket 12/04/2020 Page 1 of 1

From: James Hughes <james@mhg.bz>

Date: October 29, 2020 at 12:05:40 PM EDT

To: "sobo3187@aol.com" <sobo318/7@aol.com>

Ce: Lynn Martin <lynn@mbhg.bz>

Subject: Case#JFH89927 Drywizard Drywall vs. Matthew Soboleski et al.

Matthew,

We are writing concerning the amount of $4,671.00 which is due our client
Drywizard Drywall Services. Despite numerous requests for payment as well
as providing several different options to satisfy your past due balance, your
account remains outstanding. All of my client’s attempts to avoid litigation
and resolve this matter amicably have been ignored.

If this account is not resolved immediately we reserve the right to commence
legal proceedings to recover the debt without further notice to you, and you
may be responsible for any associated legal fees or collection costs once
your account has been forwarded to our local counsel.

If you wish to prevent this, please contact the undersigned as a matter of
urgency and settle your account before any further legal actions have
commenced.

Sincerely,

James Hughes

Hughes, Martini & Associates
Corporate Offices of MHG
955 NW 17" Ave Bldg A
Delray Beach, Florida 33445
Phone: (561) 266-9877x302
Fax: (561) 266-9887

E-mail: james@mbhg.bz

 
